Title: From Thomas Jefferson to George Ticknor, 24 October 1821
From: Jefferson, Thomas
To: Ticknor, George


Dear Sir
Poplar Forest near Lynchburg.
Oct. 24. 21.
 I have written a letter to you of this date & from this place which will be handed you by mr Harrison & mr Towles two youths of this vicinity who go on to your Univty to finish their educn. what I say in that letter is truth, but an addnal truth which could not be put into an open letter, it is my duty to add for your own inspection only & to forward it by mail. mr Harrison the father has been a merchant of extensive business & great credit here. but he is also a great sufferer  in the late commercial catastrophes  and is believed desperate altho’ not yet declared so. it is probable he will find means to answer the pecuniary necessities of his son there, but lest he should fail and you might be induced into any responsibilities for either of the youths, from a respect to my recommdn it is my duty to guard you against it.  of mr Towles’s circumstances I know nothing I repeat here my affte & respectful salutns